            Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )              Case No. 20-3282
                                         )
 U.S. DEPARTMENT OF HEALTH AND           )
 HUMAN SERVICES,                         )
 200 Independence Avenue SW              )
 Washington, DC 20201                    )
                                         )
 FOOD AND DRUG ADMINISTRATION,           )
 10903 New Hampshire Avenue              )
 White Oak, MD 20903                     )
                                         )
 and                                     )
                                         )
 CENTERS FOR MEDICARE &                  )
 MEDICAID SERVICES,                      )
 7500 Security Boulevard                 )
 Baltimore, MD 21244                     )
                                         )
                            Defendants. )
                                         )

                                        COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Health and Human Services, the Food and Drug Administration, and the Centers for Medicare &

Medicaid Services under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.




                                               1
            Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 2 of 7




                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agency from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, nonprofit section 501(c)(3)

organization committed to the promotion of transparency in government, the education of the

public about government activities, and ensuring the accountability of government officials.

Through research and FOIA requests, American Oversight uses the information it gathers, and its

analysis of it, to educate the public about the activities and operations of the federal government

through reports, published analyses, press releases, and other media. The organization is

incorporated under the laws of the District of Columbia.

       6.      Defendant U.S. Department of Health and Human Services (HHS) is a department

of the executive branch of the U.S. government headquartered in Washington, D.C., and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of records that American Oversight seeks.




                                                 2
            Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 3 of 7




       7.      Defendant Food and Drug Administration (FDA) is a component of HHS—an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1)—and is

headquartered in White Oak, MD. FDA has possession, custody, and control of records that

American Oversight seeks.

       8.      Defendant Centers for Medicare and Medicaid Services (CMS) is a component of

HHS—an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1)—and is

headquartered in Baltimore, MD. CMS has possession, custody, and control of records that

American Oversight seeks.

                                  STATEMENT OF FACTS

                            Senior Leadership Text Messages Request

       9.      On September 1, 2020, American Oversight submitted FOIA requests to HHS,

FDA, and CMS seeking “[a]ll text messages (or messages on similar applications such as Signal

or WhatsApp) sent or received by [specified agency officials] regarding the novel coronavirus

outbreak or the government responses to the outbreak.”

       10.     The specified HHS officials are Secretary Alex Azar, Chief of Staff Brian

Harrison, and Assistant Secretary Michael Caputo. With respect to these officials, American

Oversight sought all responsive records from January 3, 2020, through the date of the search.

       11.     The specified FDA officials are Commissioner Stephen Hahn and Chief of Staff

Keagan Lenihan. With respect to these officials, American Oversight sought all responsive

records from January 24, 2020, through the date of the search.

       12.     The specified CMS officials are Administrator Seema Verma, Deputy

Administrator and Deputy Chief of Staff Brady Brookes, and Deputy Administrator Brad Smith.




                                                3
          Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 4 of 7




With respect to these officials, American Oversight sought all responsive records from

February 1, 2020, through the date of the search.

       13.     In a letter dated September 1, 2020, CMS acknowledged receipt of its version of

this request and assigned it Control Number 090120207015 and PIN Z5UN.

       14.     In an email sent September 3, 2020, FDA acknowledged receipt of its version of

this request and assigned it tracking number 2020-6423.

       15.     In a letter dated September 10, 2020, HHS acknowledged receipt of its version of

this request and assigned it tracking number 2020-01746-FOIA-OS.

       16.     On November 12, 2020, American Oversight sent a letter to Defendants

requesting that the agencies take immediate action to preserve and recover any and all responsive

records. A copy of this letter is attached hereto as Exhibit A.

       17.     As of the date of this Complaint, American Oversight has not received any further

communication from Defendants regarding these Senior Leadership Text Messages Requests.

                              Exhaustion of Administrative Remedies

       18.     As of the date of this Complaint, Defendants HHS, FDA, and CMS have failed to

(a) notify American Oversight of any determinations regarding American Oversight’s FOIA

requests, including the full scope of any responsive records Defendants intend to produce or

withhold and the reasons for any withholdings; or (b) produce all of the requested records or

demonstrate that the requested records are lawfully exempt from production.

       19.     Through Defendants’ failure to make determinations as to American Oversight’s

FOIA requests within the time period required by law, American Oversight has constructively

exhausted its administrative remedies and seeks immediate judicial review.




                                                  4
          Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 5 of 7




                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

        20.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        21.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        22.    Defendants are an agency and components thereof subject to FOIA and must

therefore make reasonable efforts to search for requested records.

        23.    Defendants have failed to promptly and adequately review agency records for the

purpose of locating those records that are responsive to American Oversight’s FOIA requests.

        24.    Defendants’ failures to conduct adequate searches for responsive records violate

FOIA.

        25.    Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to conduct adequate searches for

records responsive to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

        26.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        27.    American Oversight properly requested records within the possession, custody,

and control of Defendants.




                                                 5
            Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 6 of 7




       28.      Defendants are an agency and components thereof subject to FOIA and must

therefore release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

       29.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce records responsive to American Oversight’s FOIA

requests.

       30.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       31.      Defendants’ failures to provide all non-exempt responsive records violate FOIA.

       32.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests identified in this

             Complaint;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;




                                                 6
        Case 1:20-cv-03282-RDM Document 1 Filed 11/13/20 Page 7 of 7




      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

         responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight attorneys’ fees and other litigation costs reasonably

         incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: November 13, 2020                   Respectfully submitted,

                                           /s/ Christine H. Monahan
                                           Christine H. Monahan
                                           D.C. Bar No. 1035590

                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 869-5244
                                           christine.monahan@americanoversight.org
                                           Counsel for Plaintiff




                                              7
